DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 11 (Figs. 16-19), claims 1-10, 16-18 in the reply filed on 12/07/2022 is acknowledged.
Accordingly, claims 11-15, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings were received on 12/072022.  These drawings are acceptable.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 17/133850. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10 of copending Application teach every features of claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (US Pub. 20160174304).
Notes, Kim et al. discloses in paragraph [0062] “One or more support layers 108 may be provided at the underside of the base layer 106 to increase rigidity and/or ruggedness at the selective portion of the flexible display 102.” Kim further discloses in paragraph [0110], “the flange can be provided by stacking at least two support layers with their edges shifted from each other.” Thus, Kim et al. suggests that there is at least a second support layer 108 disposed between the first support layer 108 and the adhesive layer 111. Thus, in this rejection, there are more than one support layers, i.e, each of the display area and the non-display area comprises a second support layer 108 disposed between the first support layer 108 and the adhesive layer 111 as shown in reproduced Fig. 6A below.

    PNG
    media_image1.png
    698
    889
    media_image1.png
    Greyscale
  
Regarding claim 1, Kim et al. discloses in Fig. 1, Fig. 6A, paragraph [0043]-[0045], [0062]-[0064], [0101]-[0102], [0106]-[0111] a display apparatus comprising a display area [active area on which encapsulation layer and polarizer are formed], a non-display area [inactive area on which COF is formed] surrounding the display area [active area which encapsulation layer and polarizer are formed], and a bending area formed in at least one side of the non-display area [inactive area on which COF is formed][Fig. 1], the display apparatus comprising: 
a first glass substrate [a first support layer 108 above the support member 116] including a first flat surface [upper surface of first support layer 108 attached to rear surface of base layer 106 in display area] and a first rear surface [rear surface of first support layer 108 attached to upper surface of second support layer 108 in display area] opposite to the first flat surface, the first flat surface [upper surface of first support layer 108 attached to rear surface of base layer 106] being overlapped with the display area [active area on which encapsulation layer and polarizer are formed]; 
a second glass substrate [a first support layer 108 below the support member 116] including a second flat surface [upper surface of 108 attached to rear surface of base layer 106 in non-display area] and a second rear surface [rear surface of first support layer 108 attached to upper surface of second support layer 108 in non-display area] opposite to the second flat surface, the second flat surface [upper surface of 108 attached to rear surface of base layer 106] being overlapped with the non-display area [inactive area on which COF is formed] adjacent to the bending area; 
a first mask member [adhesive layer 118 and/or a second support layer 108 above the support member 116] provided on the first rear surface [rear surface of first support layer 108 attached to upper surface of second support layer 108 in display area]; and 
a second mask member [adhesive layer 118 and/or a second support layer 108 below the support member 116] provided on the second rear surface [rear surface of first support layer 108 attached to upper surface of second support layer 108 in non-display area].

    PNG
    media_image2.png
    698
    997
    media_image2.png
    Greyscale

Regarding claims 16 and 17, Kim discloses in Fig. 6A 
wherein the first glass substrate [the first support layer 108 above the support member 116] includes: 
a first end arranged at one side of the first flat surface; 
a second end arranged at one side of the first rear surface; and 
a first etching surface [side surface of first support layer 108 above the support member 116] connecting the first end with the second end;
wherein the second glass substrate [the first support layer 108 below the support member 116] includes: 
a third end arranged at one side of the second flat surface; 
a fourth end arranged at one side of the second rear surface; and 
a second etching surface [the first support layer 108 below the support member 116] connecting the third end with the fourth end.

Regarding claim 18, Kim discloses in Fig. 6A 
a flexible substrate [106] overlapped with the bending area, wherein the flexible substrate [106] is overlapped with the first etching surface [side surface of first support layer 108 above the support member 116] and the second etching surface [side surface of first support layer 108 below the support member 116].

Claims 2-4 are rejected under 35 U.S.C. 102102(a)(1)/(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim et al. (US Pub. 20160174304).
Regarding claims 2 and 3, Kim et al. discloses in paragraph [0063], paragraph [0101]
wherein the first mask member and the second mask member [adhesive layer 118 and/or a second support layer 108] include a polymer material [support layer is formed of polyethylene terephthalate (PET), adhesive layer is formed of polyolefin] having resistance to an etching solution of the first glass substrate and the second glass substrate; 
wherein the polymer material [polyethylene terephthalate (PET), polyolefin] includes a hydrocarbon polymer having a weight average molecular weight of 1000g/mol or more. 
[Kim et al. discloses adhesive layer 118 and/or a support layer 108 can include polyethylene terephthalate (PET) or polyolefin (the most well-known polyolefin are polyethylene and polypropylene). Kim discloses the same polymer material disclosed in paragraph [0096]-[0097]. Thus, the polymer material disclosed by Kim would have the claimed properties. See MPEP 2112.01 (II)]

Regarding claim 4, Kim et al. discloses in paragraph [0063], paragraph [0101]
wherein the first mask member and the second mask member [adhesive layer 118 and/or a second support layer 108] includes at least one of polyethylene, polypropylene, polystyrene, polyvinyl chloride, ethylene vinyl acetate, polycarbonate, and polyethylene terephthalate [polyethylene (polyolefin), polypropylene (polyolefin), polyethylene terephthalate].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub. 20160174304) as applied to claim 1 above and in view of Ha et al. (US Pub. 20190213925).
Regarding claims 5-6, 8 and 10, Kim et al. fails to explicitly disclose 
wherein the first mask member includes: a first mask member metal layer arranged to adjacent to the first rear surface; and 
a first mask member anti-etching layer arranged below the first mask member metal layer; 
wherein the first mask member anti-etching layer includes a polymer material having resistance to an etching solution of the first glass substrate and the second glass substrate;
wherein the first mask member further includes a first mask member adhesive layer arranged between the first glass substrate and the first mask member metal layer;
wherein the second mask member includes: a second mask member metal layer arranged to adjacent to the second rear surface; and a second mask member anti-etching layer arranged below the second mask member metal layer;
wherein the second mask member further includes a second mask member adhesive layer arranged between the second glass substrate and the second mask member metal layer;
wherein the second mask member anti-etching layer includes a polymer material having resistance to an etching solution of the first glass substrate and the second glass substrate.
However, Kim et al. discloses in paragraph [0062], paragraph [0110] that there is at least a second support layer 108 disposed between the first support layer 108 and the adhesive layer 111 as illustrated in reproduced Fig. 6A.

    PNG
    media_image2.png
    698
    997
    media_image2.png
    Greyscale

As interpreted above, a stack of a second support layer and the adhesive layer on display area and on non-display area is interpreted as the claimed first mask member and the claimed second mask member, respectively.
Kim discloses in paragraph [0063] that a support layer may comprise a metal foil covered with a dielectric material.
When a second support layer comprises a metal foil covered with a dielectric material, the first mask member [adhesive layer 118 and a second support layer 108 above the support member 116] includes: 
a first mask member metal layer [a second support layer 108 comprising a metal foil above the support member 116] arranged to adjacent to the first rear surface [rear surface of the first support layer 108 above the support member 116]; and 
a first mask member anti-etching layer [adhesive layer 118 above the support member 116] arranged below the first mask member metal layer [the second support layer 108 above the support member 116];
wherein the first mask member anti-etching layer [adhesive layer 118 above the support member 116] includes a polymer material [polyolefin] which having resistance to an etching solution of the first glass substrate and the second glass substrate [the most well-known and widely used polyolefin are polyethylene and polypropylene. Kim suggests the same polymer material disclosed in paragraph [0096]-[0097]. Thus, the polymer material disclosed by Kim would have the claimed properties. See MPEP 2112.01 (II)].
When a second support layer comprises a metal foil covered with a dielectric material, the second mask member [adhesive layer 118 and a second support layer 108 above the support member 116] includes: 
a second mask member metal layer [a second support layer 108 comprising a metal foil below the support member 116] arranged to adjacent to the second rear surface [rear surface of the first support layer 108 below the support member 116]; and 
a second mask member anti-etching layer [adhesive layer 118 below the support member 116] arranged below the second mask member metal layer [the second support layer 108 comprising a metal foil below the support member 116][before bending the display device, the adhesive layer 118 on the non-display area is below the second support layer 108];
wherein the second mask member anti-etching layer [adhesive layer 118 above the support member 116] includes a polymer material [polyolefin] which having resistance to an etching solution of the first glass substrate and the second glass substrate [the most well-known and widely used polyolefin are polyethylene and polypropylene. Kim suggests the same polymer material disclosed in paragraph [0096]-[0097]. Thus, the polymer material disclosed by Kim would have the claimed properties. See MPEP 2112.01 (II)].
For further support for a mask member includes a mask member metal layer arranged to adjacent to a rear surface and a mask member anti-etching layer arranged below the mask member metal layer, Ha et al. is cited. 
Ha discloses in Fig. 14, paragraph [0191]-[0197]
a mask member [303, 301, 302] includes: 
a mask member metal layer [301] arranged to adjacent to a rear surface [rear surface of the first support layer 302 adjacent to flexible panel 100]]; and 
a mask member anti-etching layer [303 and 302] arranged below the mask member metal layer [301];
wherein the mask member anti-etching layer [303 and 202] includes a polymer material [polyimide] which having resistance to an etching solution of a glass substrate.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ha into the method of Kim to include wherein the first mask member includes: a first mask member metal layer arranged to adjacent to the first rear surface; and a first mask member anti-etching layer arranged below the first mask member metal layer; wherein the first mask member anti-etching layer includes a polymer material having resistance to an etching solution of the first glass substrate and the second glass substrate; wherein the first mask member further includes a first mask member adhesive layer arranged between the first glass substrate and the first mask member metal layer; wherein the second mask member includes: a second mask member metal layer arranged to adjacent to the second rear surface; and a second mask member anti-etching layer arranged below the second mask member metal layer; wherein the second mask member further includes a second mask member adhesive layer arranged between the second glass substrate and the second mask member metal layer; wherein the second mask member anti-etching layer includes a polymer material having resistance to an etching solution of the first glass substrate and the second glass substrate. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of providing a flexible display device having a base film including metal so that it is fixed at the corresponding position during the bending and is not again unfolded [paragraph [0009], [0027], [0069] of Ha et al.].
Regarding claims 7 and 9, Kim et al. fails to disclose 
wherein the first mask member further includes a first mask member adhesive layer arranged between the first glass substrate and the first mask member metal layer;
wherein the second mask member further includes a second mask member adhesive layer arranged between the second glass substrate and the second mask member metal layer.
Ha et al. discloses in paragraph [0069] “The base film 300 may include an adhesive layer (not shown) covering the upper part or the lower part of the metal layer.” Ha et al. further discloses in paragraph [0081] “an adhesive layer may be additionally formed between the layers to adhere each layer.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ha et al. into the method of Kim et al. to include wherein the first mask member further includes a first mask member adhesive layer arranged between the first glass substrate and the first mask member metal layer; wherein the second mask member further includes a second mask member adhesive layer arranged between the second glass substrate and the second mask member metal layer. The ordinary artisan would have been motivated to modify Kim et al. in the above manner for the purpose of enhancing adhesion between the first/second glass substrate and the first/second mask member metal layer [paragraph [0069], 0081] of Ha et al.]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822